Case 8:20-mj-00024-GLF Document1 Filed 01/13/20 Page 1

AO 91 (Rey. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the
Northern District of New York

 

UNITED STATES OF AMERICA
v.
Dmytro BREZDEN

 

i

‘ “P latte sburgh

Jot nn M, A. Dom turad, “ 7

Case No. 8:20-MJ-24 (GLF)

meee eee eS

Defendants
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 10, 2020, in the county of Franklin in the Northern District of New York the
defendants violated:
Code Section Offense Description

21 U.S.C. § 841(a)(1), (b)(1)(B) Possession with intent to distribute 100 kilograms or more of
marijuana

This criminal complaint is based on these facts:

] Continued on the attached sheet.

ee

Complainant's signature
BPA/TFO Tyler W. Shaver

Printed name and title

 

Sworn to before me and signed in my presence.

 

 

Date: January 13, 2020 =. oe, Yt. A
Judge ' 's signdture
City and State: Plattsburgh, New York Hon. Gary L. Favro, U.S. Magistrate Judge

 

Printed name and title
Case 8:20-mj-00024-GLF Document1 Filed 01/13/20 Page 2 of 2

On January 10, 2020, New York State Police (NYSP) performed a traffic stop on a white 2019 Chevy Express
van, license plate GSP-7455 registered to PV Holding Corporation, driving southbound on State Route 30 in
Harrietstown, New York. The Chevy Express van, operated by Dmytro BREZDEN (DOB: 02/13/1963), was
stopped for failing to yield at a stop sign. BREZDEN stated he was traveling to the JFK airport from the
Akwesasne Mohawk Indian Reservation (AMIR) where he looked at a fishing boat. BREZDEN later stated he
traveled from Albany, NY to the AMIR and was currently in route to New Jersey to look at a boat before
boarding his flight at the JFK airport. BREZDEN then reached for his cellphone while telling NYSP that he

was lost, and proceeded to enter Bronx, NY into his GPS, though most recently he stated he was traveling to
New Jersey. When BREZDEN was questioned as to why he was entering this location into his phone, he stated
“4t’s all in the same direction”. BREZDEN was then asked why he rented such a large vehicle if he were to be
traveling by himself and responded it was the only vehicle available to rent at the Albany airport. Due to the
inconsistent stories of travel, activities while in the Albany area, and unreasonable responses provided by
BREZDEN, NYSP asked for consent to search the vehicle, which BREZDEN granted consent. While searching
the vehicle, NYSP noticed large black bags (eight in total) in the back of the van and asked BREZDEN what
their contents were. BREZDEN responded “I don’t know”. NYSP noticed one bag slightly open and observed
a large amount of clear vacuumed sealed bags containing a green leafy substance consistent with the properties
of marijuana. BREZDEN and the marijuana were turned over to Homeland Security Investigations (HSI). A
Border Patrol Agent (BPA)/Task Force Officer (TFO) along with HSI Special Agent (SA) performed a field test
on the substance which tested positive for marijuana and the eight bags contents totaled approximately 315

pounds. That quantity of marijuana is indicative of distribution.
